Citation Nr: 0413767	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-17 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision issued by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran has perfected an appeal to the 
Board.

The veteran declined to have a personal hearing before a 
Veterans Law Judge of the Board.  See veteran's appeal to the 
Board, VA Form 9.


REMAND

Having reviewed the entire record, the Board finds that a 
remand is in order to ensure that the veteran's due process 
rights arising from the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are met.  
Among other things, VCAA enhanced the VA's duty to assist a 
claimant in obtaining evidence to support his claim.  A 
remand also would ensure adequate development of the 
evidentiary record needed for a fair decision on the merits 
of the claim.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in, or aggravated by, 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The veteran's service records indicate that while in Vietnam 
(between February 1968 to February 1969), his military 
occupational specialty was as a canoneer.  However, the 
service records show no combat decorations or other evidence 
of participation in combat.  As it is not shown that the 
veteran had engaged in combat against the enemy, his 
assertions of service stressors alone are not sufficient to 
establish the occurrence of such events.  Rather, alleged 
stressors must be established by official service records or 
other credible evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Cohen v. Brown, 10 Vet. 
App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Further, it is the distressing event, rather than the mere 
presence in a "combat zone," that constitutes a valid 
stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Moreover, for PTSD purposes, a stressor must meet two 
requirements: (1) A person must have been "exposed to a 
traumatic event" in which he "experienced, witnessed, or 
was confronted with an event or events that involved actual 
or a threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) his "response 
[must have] involved intense fear, helplessness, or horror."  
Cohen, 10 Vet. App. at 141 (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

The veteran's service medical records do not show complaints 
about in-service stressors, or any treatment for a 
psychiatric problem.  However, the veteran recently has 
described various symptoms typically attributed to PTSD, 
including flashbacks about the war, nightmares, anxiety, and 
depression.  There also is clear evidence that the veteran 
worked as a canoneer in Vietnam.  Further, he named a 
serviceman (identity redacted), a member of the 105 Howitzer 
Battery and not the veteran's unit, who was wounded in a 
mortar attack in September 1968.  The RO verified that a 
Corporal whose name is substantially similar to that provided 
by the veteran (veteran had misspelled the Corporal's name) 
and who was a member of the 9th Infantry Division, died on 
September [redacted], 1968, when a fire support base came under a 
mortar attack.  Thus, the Board has evidence that the veteran 
likely had witnessed or experienced an event involving the 
death of another serviceman, albeit not firsthand through 
direct combat, and that he alleges this experience caused 
PTSD.  Taking these factors into account, the Board resolves 
every reasonable doubt in the veteran's favor to find that 
there is adequate corroboration of the claimed stressors for 
the purposes of this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.    

Having determined that the claimed stressors have been 
adequately verified, the Board still requires evidence of a 
diagnosis of PTSD and a link, as shown by medical opinion, 
between the stressor and PTSD symptoms.  The record below 
shows only a provisional diagnosis of PTSD in February 2001.  
The provisional diagnosis apparently was based upon the 
veteran's own inaccurate accounting of heavy combat 
experience and claimed PTSD symptoms, and perhaps as well the 
apparent determination that the veteran's long history of 
alcohol abuse played a role in his psychiatric state, and not 
upon diagnostic testing and psychological evaluation 
specifically for PTSD.  (In this regard, the Board 
acknowledges that the veteran was not provided a compensation 
and pension examination for PTSD because the RO had concluded 
that claimed PTSD stressors had not been sufficiently 
verified.)

In consideration of all of the above, the Board directs the 
following:
  
1.  Schedule the veteran for a VA medical 
examination by a qualified mental health 
professional to determine whether the 
veteran now has PTSD or some other 
psychiatric disorder, if any.  In 
connection with this examination, the 
examiner should review the veteran's 
claims folder.  If the veteran does have 
PTSD or some other psychiatric disorder, 
the examiner should opine as to whether 
PTSD or such other disorder is, as likely 
as not, etiologically related to active 
duty.  Any report(s) resulting from the 
examination, including the examiner's 
report(s) interpreting diagnostic 
studies, if any, should be associated 
with the veteran's claims folder.  
2.  After completion of the directives 
above, and following any further 
appropriate development, review the 
veteran's claims folder again to 
determine whether service connection is 
warranted for PTSD or any other 
psychiatric disorder.  If the decision 
remains in any manner adverse to the 
veteran, provide the veteran and his 
representative a Supplemental Statement 
of the Case and give them an appropriate 
amount of time to respond to it. 
 
3.  The directives in this remand order 
and any further adjudication of this 
claim must be completed consistent with 
the Veterans Claims Assistance Act of 
2000 (VCAA), as amended, VA regulations 
implementing VCAA, and all controlling 
legal precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue(s).  




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U. S. Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



